Mr. Justice Yantis delivered the opinion of the court: Claimant asks an award for merchandise and supplies furnished to the State of Illinois during the period of April . 8, 1931 to June 29, 1931 in the sum of $112.52. The bill was presented to the Anna State Hospital, to which the supplies were delivered, but was not paid because presented subsequent to the 30th day of September, 1931, when the appropriation, from which payment might have been made, had expired. It appears from the files that a credit of Forty-five and 16/100 Dollars ($45.16) should be made upon the invoices included in the account filed, and the State, through the Attorney General’s Office, has stipulated that the sum of Sixty-seven and 36/100 Dollars ($67.36) is due and payable to claimant. An award is therefore made in the sum of Sixty-seven and 36/100 Dollars ($67.36).